Name: Commission Regulation (EU) No 1146/2014 of 23 October 2014 amending Annexes II, III, IV and V to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for anthraquinone, benfluralin, bentazone, bromoxynil, chlorothalonil, famoxadone, imazamox, methyl bromide, propanil and sulphuric acid in or on certain products Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  chemistry;  agricultural policy;  agricultural activity;  means of agricultural production;  health;  marketing
 Date Published: nan

 29.10.2014 EN Official Journal of the European Union L 308/3 COMMISSION REGULATION (EU) No 1146/2014of 23 October 2014amending Annexes II, III, IV and V to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for anthraquinone, benfluralin, bentazone, bromoxynil, chlorothalonil, famoxadone, imazamox, methyl bromide, propanil and sulphuric acid in or on certain products(Text with EEA relevance)THE EUROPEAN COMMISSION,Having regard to the Treaty on the Functioning of the European Union,Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 5(1), Article 14(1)(a), Article 18(1)(b) and Article 49(2) thereof,Whereas: (1) For bentazone, bromoxynil, chlorothalonil, famoxadone and imazamox, maximum residue levels (MRLs) were set in Annex II and Part B of Annex III to Regulation (EC) No 396/2005. For benfluralin and propanil, MRLs were set in Part A of Annex III to that Regulation. For anthraquinone, methyl bromide and sulphuric acid no MRLs are set in Regulation (EC) No 396/2005, and as those active substances are not included in Annex IV to that Regulation, the default value of 0,01 mg/kg laid down in Article 18(1)(b) of that Regulation applies. (2) For anthraquinone, the European Food Safety Authority, hereinafter the Authority, submitted a reasoned opinion on the existing MRLs in accordance with Article 12(1) thereof (2).The non-inclusion of anthraquinone in Annex I to Council Directive 91/414/EEC (3) is provided for in Commission Decision 2008/986/EC (4). Considering that the use of anthraquinone is no longer authorised within the Union and no authorised uses in third countries have been notified, it is appropriate to set the MRLs at the specific limit of determination or at the default MRL in accordance with Article 18(1)(b) of Regulation (EC) No 396/2005. (3) For benfluralin, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(1) of Regulation (EC) No 396/2005 (5). It recommended lowering the MRLs for lettuce, scarole, rocket, witloof, beans (fresh, with pods), beans (fresh, without pods), peas (fresh, with pods), peas (fresh, without pods), lentils, beans (dry), peas (dry), sunflower seeds, rape seeds, barley grain, wheat grain and chicory roots. It recommended keeping the existing MRLs for certain products. It concluded that concerning the MRLs for garlic, tomatoes, cucumbers, melons and peanuts no information was available and that further consideration by risk managers was required. The MRLs for these commodities should be set at the specific limit of determination or at the default MRL as set out in Article 18(1)(b) of Regulation (EC) No 396/2005. (4) For bentazone, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(2) of Regulation (EC) No 396/2005 in conjunction with Article 12(1) thereof (6). It proposed to change the residue definition. It recommended lowering the MRLs for garlic, shallots, herbs, beans (fresh, without pods), peas (fresh, with pods), peas (fresh, without pods), peanuts, millet, poultry (meat, fat and liver) and birds' eggs. It recommended keeping the existing MRLs for certain products. It concluded that concerning the MRLs for potatoes, leek, herbal infusions (dried, leaves), swine (meat, fat, liver and kidney), bovine (meat, fat, liver and kidney), sheep (meat, fat, liver and kidney), goat (meat, fat, liver and kidney) and milk (from cattle, sheep and goat), some information was not available and that further consideration by risk managers was required. As there is no risk for consumers, the MRLs for these products should be set in Annex II to Regulation (EC) No 396/2005 at the existing level or the level identified by the Authority. These MRLs will be reviewed; the review will take into account the information available within two years from the publication of this Regulation. It also concluded that concerning the MRLs for spring onions, cucumbers, poppy seeds and soya beans no information was available and that further consideration by risk managers was required. The MRLs for these commodities should be set at the specific limit of determination or at the default MRL as set out in Article 18(1)(b) of Regulation (EC) No 396/2005. (5) For bromoxynil, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(2) of Regulation (EC) No 396/2005 in conjunction with Article 12(1) thereof (7). It proposed to change the residue definition. It recommended lowering the MRLs for garlic, onions, shallots, sweetcorn, asparagus, leek and linseeds. It recommended keeping the existing MRLs for certain products. It concluded that concerning the MRL for hops some information was not available and that further consideration by risk managers was required. As there is no risk for consumers, the MRL for that product should be set in Annex II to Regulation (EC) No 396/2005 at the existing level or the level identified by the Authority. This MRL will be reviewed; the review will take into account the information available within two years from the publication of this Regulation. (6) For chlorothalonil, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(2) of Regulation (EC) No 396/2005 in conjunction with Article 12(1) thereof (8). It concluded that concerning the MRLs for apples, pears, quinces, medlars, loquat, apricots, peaches, table and wine grapes, strawberries, gooseberries, bananas, papayas, potatoes, carrots, celeriac, horseradish, parsnips, parsley root, salsify, turnips, garlic, onions, shallots, spring onions, tomatoes, aubergines, cucumbers, gherkins, courgettes, melons, pumpkins, watermelons, cauliflowers, Brussels sprouts, head cabbages, celery leaves, parsley, beans (fresh, with pods), beans (fresh, without pods), peas (fresh, with pods), peas (fresh, without pods), lentils (fresh), asparagus, celery, leek, cultivated fungi, beans (dry), lentils (dry), peas (dry), lupins (dry), peanuts, barley grain, oat grain, wheat grain, rye grain, hops, swine (meat, fat, liver and kidney), bovine (meat, fat, liver and kidney), sheep (meat, fat, liver and kidney), goat (meat, fat, liver and kidney), poultry (meat, fat and liver), milk (from cattle, sheep and goat) and birds' eggs, some information was not available and that further consideration by risk managers was required. As there is no risk for consumers, the MRLs for these products should be set in Annex II to Regulation (EC) No 396/2005 at the existing level or the level identified by the Authority. These MRLs will be reviewed; the review will take into account the information available within two years from the publication of this Regulation. (7) For famoxadone, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(2) of Regulation (EC) No 396/2005 in conjunction with Article 12(1) thereof (9). It recommended lowering the MRL for oat grain. It recommended keeping the existing MRLs for certain products. It concluded that concerning the MRLs for rape seeds, swine (meat, fat, liver and kidney), bovine (meat, fat, liver and kidney), sheep (meat, fat, liver and kidney), goat (meat, fat, liver and kidney), poultry (meat, fat and liver), milk (from cattle, sheep and goat) and birds' eggs, some information was not available and that further consideration by risk managers was required. As there is no risk for consumers, the MRLs for these products should be set in Annex II to Regulation (EC) No 396/2005 at the existing level or the level identified by the Authority. These MRLs will be reviewed; the review will take into account the information available within two years from the publication of this Regulation. (8) For imazamox, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(2) of Regulation (EC) No 396/2005 in conjunction with Article 12(1) thereof (10). It concluded that concerning the MRLs for beans (fresh, with pods), peas (fresh, without pods), beans (dry), lentils (dry), peas (dry), sunflower seeds, rape seeds, soya beans, maize, rice swine (meat, fat, liver and kidney), bovine (meat, fat, liver and kidney), sheep (meat, fat, liver and kidney), goat (meat, fat, liver and kidney) and milk (from cattle, sheep and goat), some information was not available and that further consideration by risk managers was required. As there is no risk for consumers, the MRLs for these products should be set in Annex II to Regulation (EC) No 396/2005 at the existing level or the level identified by the Authority. These MRLs will be reviewed; the review will take into account the information available within two years from the publication of this Regulation. (9) For methyl bromide, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(1) thereof (11). The non-inclusion of methyl bromide in Annex I to Directive 91/414/EEC is provided for in Commission Decision 2008/753/EC (12) and confirmed in Commission Decision 2011/120/EU (13). No authorised uses in third countries have been notified. For methyl bromide the default MRLs cannot be quantified by control laboratories and it is therefore not appropriate to set any MRLs for this substance. However, methyl bromide is naturally transformed into bromide ion, for which MRLs quantifiable by control laboratories are already established. (10) For propanil, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(2) of Regulation (EC) No 396/2005 in conjunction with Article 12(1) thereof (14). The non-inclusion of propanil in Annex I to Directive 91/414/EEC is provided for in Commission Decision 2008/769/EC (15) and confirmed in Commission Implementing Regulation (EU) No 1078/2011 (16). Considering that the use of propanil is no longer authorised within the Union and no authorised uses in third countries have been notified, it is appropriate to set the MRLs at the limit of determination or at the default MRL in accordance with Article 18(1)(b) of Regulation (EC) No 396/2005. The MRLs set out for propanil in Annex III should therefore be deleted in accordance with Article 17 of Regulation (EC) No 396/2005 in conjunction with Article 14(1)(a) thereof. (11) For sulphuric acid, the Authority submitted a reasoned opinion in accordance with Article 12(1) thereof (17). The non-inclusion of sulphuric acid in Annex I to Directive 91/414/EEC is provided for in Commission Decision 2008/937/EC (18). Considering the low toxicity of sulphuric acid the Authority recommended not setting any MRLs. It is therefore appropriate to include sulphuric acid in Annex IV to Regulation (EC) No 396/2005. (12) The Commission consulted the European Union reference laboratories for residues of pesticides as regards the need to adapt certain limits of determination. As regards several substances, those laboratories concluded that for certain commodities technical development requires the setting of specific limits of determination. (13) Based on the reasoned opinions of the Authority and taking into account the factors relevant to the matter under consideration, the appropriate modifications to the MRLs fulfil the requirements of Article 14(2) of Regulation (EC) No 396/2005. (14) Regulation (EC) No 396/2005 should therefore be amended accordingly. (15) In order to allow for the normal marketing, processing and consumption of products, this Regulation should provide for a transitional arrangement for products which have been lawfully produced before the modification of the MRLs and for which information shows that a high level of consumer protection is maintained. (16) A reasonable period should be allowed to elapse before the modified MRLs become applicable in order to permit Member States, third countries and food business operators to prepare themselves to meet the new requirements which will result from the modification of the MRLs. (17) Through the World Trade Organisation, the trading partners of the Union were consulted on the new MRLs and their comments have been taken into account. (18) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION:Article 1Annexes II, III, IV and V to Regulation (EC) No 396/2005 are amended in accordance with the Annex to this Regulation.Article 2Regulation (EC) No 396/2005 as it stood before being amended by this Regulation shall continue to apply to products which were lawfully produced before 18 May 2015.Article 3This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.It shall, however, apply from 18 May 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) European Food Safety Authority; Reasoned opinion on the review of the existing maximum residue levels (MRLs) for anthraquinone according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2012;10(6):2761. (6 pp.). (3) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (4) Commission Decision 2008/986/EC of 15 December 2008 concerning the non-inclusion of anthraquinone in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (OJ L 352, 31.12.2008, p. 48). (5) European Food Safety Authority, 2013, Reasoned opinion on the review of the existing maximum residue levels (MRLs) for benfluralin according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2013;11(6):3278. (33 pp.). (6) European Food Safety Authority; Reasoned opinion on the review of the existing maximum residue levels (MRLs) for bentazone according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2012;10(7):2822. (65 pp.). (7) European Food Safety Authority; Reasoned opinion on the review of the existing maximum residue levels (MRLs) for bromoxynil according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2012;10(8):2861. (41 pp.). (8) European Food Safety Authority; Reasoned opinion on the review of the existing maximum residue levels (MRLs) for cholorothalonil according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2012;10(10):2940. (87 pp.). (9) European Food Safety Authority; Reasoned opinion on the review of the existing maximum residue levels (MRLs) for famoxadone according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2012;10(7):2835. (53 pp.)]. (10) European Food Safety Authority, 2013, Reasoned opinion on the review of the existing maximum residue levels (MRLs) for imazamox according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2013;11(6):3282. (34 pp.). (11) European Food Safety Authority, 2013, Reasoned opinion on the review of the existing maximum residue levels (MRLs) for methyl bromide according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2013;11(7):3339. (29 pp.). (12) Commission Decision 2008/753/EC of 18 September 2008 concerning the non-inclusion of methyl bromide in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (OJ L 258, 26.9.2008, p. 68). (13) Commission Decision 2011/120/EU of 21 February 2011 concerning the non-inclusion of methyl bromide in Annex I to Council Directive 91/414/EEC (OJ L 47, 22.2.2011, p. 19). (14) European Food Safety Authority, 2013, Reasoned opinion on the review of the existing maximum residue levels (MRLs) for propanil according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2013;11(6):3280. (22 pp.). (15) Commission Decision 2008/769/EC of 30 September 2008 concerning the non-inclusion of propanil in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (OJ L 263, 2.10.2008, p. 14). (16) Commission Implementing Regulation (EU) No 1078/2011 of 25 October 2011 concerning the non-approval of the active substance propanil, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 279, 26.10.2011, p. 1). (17) European Food Safety Authority, Review of the existing maximum residue levels (MRLs) for sulphuric acid according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2012;10(1):2556. (9 pp.). (18) Commission Decision 2008/937/EC of 5 December 2008 concerning the non-inclusion of sulphuric acid in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (OJ L 334, 12.12.2008, p. 88). ANNEX Annexes II, III and IV and V to Regulation (EC) No 396/2005 are amended as follows: (1) Annex II is amended as follows: (a) The columns for bentazone, bromoxynil, chlorothalonil, famoxadone and imazamox are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (2) Sum of bentazone, its salts and 6-hydroxy (free and conjugated) and 8-hydroxy bentazone (free and conjugated), expressed as bentazone (R) Bromoxynil and its salts, expressed as bromoxynil Chlorothalonil (R) Famoxadone (F) Sum of imazamox and its salts, expressed as imazamox 0100000 1. FRUIT FRESH OR FROZEN NUTS 0,03 (1) 0,01 (1) 0,05 (1) 0110000 (i) Citrus fruit 0,01 (1) 0,01 (1) 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon, Buddha's hand (Citrus medica var. sarcodactylis)) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata Ã  sinensis)) 0110990 Others 0120000 (ii) Tree nuts 0,01 (1) 0,01 (1) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 2 (+) 0,01 (1) 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) 0130030 Quinces 0130040 Medlar 0130050 Loquat 0130990 Others 0140000 (iv) Stone fruit 0,01 (1) 0140010 Apricots 1 (+) 0140020 Cherries (Sweet cherries, sour cherries) 0,01 (1) 0140030 Peaches (Nectarines and similar hybrids) 1 (+) 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0,01 (1) 0140990 Others 0,01 (1) 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 3 (+) 2 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 4 (+) 0,01 (1) 0153000 (c) Cane fruit 0,01 (1) 0,01 (1) 0153010 Blackberries 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus Ã  Rubus idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 0,01 (1) 0154010 Blueberries (Bilberries) 0,01 (1) 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 0,01 (1) 0154030 Currants (red, black and white) 0,01 (1) 0154040 Gooseberries (Including hybrids with other Ribes species) 15 (+) 0154050 Rose hips 0,01 (1) 0154060 Mulberries (Arbutus berry) 0,01 (1) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0,01 (1) 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 0,01 (1) 0154990 Others 0,01 (1) 0160000 (vi) Miscellaneous fruit 0,01 (1) 0161000 (a) Edible peel 0,01 (1) 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia Ã  Fortunella spp.)) 0161050 Carambola (Bilimbi) 0161060 Persimmon 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0161990 Others 0162000 (b) Inedible peel, small 0,01 (1) 0162010 Kiwi 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) 0162050 Star apple 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0,01 (1) 0163020 Bananas (Dwarf banana, plantain, apple banana) 15 (+) 0163030 Mangoes 0,01 (1) 0163040 Papaya 15 (+) 0163050 Pomegranate 0,01 (1) 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 0,01 (1) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 0,01 (1) 0163080 Pineapples 0,01 (1) 0163090 Bread fruit (Jackfruit) 0,01 (1) 0163100 Durian 0,01 (1) 0163110 Soursop (guanabana) 0,01 (1) 0163990 Others 0,01 (1) 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0,01 (1) 0,05 (1) 0211000 (a) Potatoes 0,2 (+) 0,01 (1) (+) 0,02 0212000 (b) Tropical root and tuber vegetables 0,03 (1) 0,01 (1) 0,01 (1) 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0,03 (1) 0,01 (1) 0213010 Beetroot 0,01 (1) 0213020 Carrots 0,3 (+) 0213030 Celeriac 1 (+) 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0,3 (+) 0213050 Jerusalem artichokes (Crosne) 0,01 (1) 0213060 Parsnips 0,3 (+) 0213070 Parsley root 0,3 (+) 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0,01 (1) 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0,3 (+) 0213100 Swedes 0,01 (1) 0213110 Turnips 0,3 (+) 0213990 Others 0,01 (1) 0220000 (ii) Bulb vegetables (+) 0,01 (1) 0,05 (1) 0220010 Garlic 0,06 0,01 (1) 0,01 (1) 0220020 Onions (Other bulb onions, silverskin onions) 0,1 0,01 (1) 0,01 (1) 0220030 Shallots 0,06 0,01 (1) 0,01 (1) 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 0,03 (1) 0,05 10 0220990 Others 0,03 (1) 0,01 (1) 0,01 (1) 0230000 (iii) Fruiting vegetables 0,05 (1) 0231000 (a) Solanacea 0,03 (1) 0,01 (1) 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 6 (+) 2 0231020 Peppers (Chilli peppers) 0,01 (1) 0,01 (1) 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 6 (+) 1.5 0231040 Okra (lady's fingers) 0,01 (1) 0,01 (1) 0231990 Others 0,01 (1) 0,01 (1) 0232000 (b) Cucurbits  edible peel 0,03 (1) 0,01 (1) 5 (+) 0,2 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0232990 Others 0233000 (c) Cucurbits  inedible peel 0,03 (1) 0,01 (1) 1 (+) 0233010 Melons (Kiwano) 0,7 0233020 Pumpkins (Winter squash, marrow (late variety)) 0,01 (1) 0233030 Watermelons 0,01 (1) 0233990 Others 0,01 (1) 0234000 (d) Sweet corn (Baby corn) 0,3 0,04 0,01 (1) 0,01 (1) 0239000 (e) Other fruiting vegetables 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0240000 (iv) Brassica vegetables 0,03 (1) 0,01 (1) 0,05 (1) 0241000 (a) Flowering brassica 0,1 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 0,01 (1) 0241020 Cauliflower 2 (+) 0241990 Others 0,01 (1) 0242000 (b) Head brassica 0,01 (1) 0242010 Brussels sprouts 3 (+) 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0,6 (+) 0242990 Others 0,01 (1) 0243000 (c) Leafy brassica 0,01 (1) 0,01 (1) 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0,01 (1) 0,01 (1) 0250000 (v) Leaf vegetables & fresh herbs 0251000 (a) Lettuce and other salad plants including Brassicacea 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0251010 Lamb's lettuce (Italian corn salad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 0251050 Land cress 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 0251070 Red mustard 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 0251990 Others 0252000 (b) Spinach & similar (leaves) 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 0252020 Purslane (Winter purslane/miner's lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 0252030 Beet leaves (chard) (Leaves of beetroot) 0252990 Others 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0255000 (e) Witloof 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0256000 (f) Herbs 10 0,02 (1) 0,02 (1) 0,1 (1) 0256010 Chervil 0,02 (1) 0256020 Chives 0,02 (1) 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 5 (+) 0256040 Parsley (leaves of root parsley) 5 (+) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0,02 (1) 0256060 Rosemary 0,02 (1) 0256070 Thyme (Marjoram, oregano) 0,02 (1) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0,02 (1) 0256090 Bay leaves (laurel) (Lemon grass) 0,02 (1) 0256100 Tarragon (Hyssop) 0,02 (1) 0256990 Others 0,02 (1) 0260000 (vi) Legume vegetables (fresh) 0,01 (1) 0,01 (1) 0,05 (1) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0,3 5 (+) (+) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0,05 3 (+) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0,3 5 (+) (+) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0,05 1 (+) 0260050 Lentils 0,05 0,6 (+) 0260990 Others 0,03 (1) 0,01 (1) (+) 0270000 (vii) Stem vegetables (fresh) 0,01 (1) 0,05 (1) 0270010 Asparagus 0,03 (1) 0,01 (1) (+) 0,01 (1) 0270020 Cardoons (Borago officinalis stems) 0,03 (1) 0,01 (1) 0,01 (1) 0270030 Celery 0,03 (1) 10 (+) 0,01 (1) 0270040 Fennel 0,03 (1) 0,01 (1) 0,01 (1) 0270050 Globe artichokes (Banana flower) 0,03 (1) 0,01 (1) 0,01 (1) 0270060 Leek 0,15 (+) 8 (+) 2 0270070 Rhubarb 0,03 (1) 0,01 (1) 0,01 (1) 0270080 Bamboo shoots 0,03 (1) 0,01 (1) 0,01 (1) 0270090 Palm hearts 0,03 (1) 0,01 (1) 0,01 (1) 0270990 Others 0,03 (1) 0,01 (1) 0,01 (1) 0280000 (viii) Fungi 0,03 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0,5 (+) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0,01 (1) 0280990 Others 0,01 (1) 0290000 (ix) Sea weeds 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0300000 3. PULSES, DRY 0,01 (1) (+) 0,01 (1) 0,05 (1) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0,1 3 (+) 0300020 Lentils 0,03 (1) 0,2 (+) 0300030 Peas (Chickpeas, field peas, chickling vetch) 1 1 (+) 0300040 Lupins 0,03 (1) 0,2 0300990 Others 0,03 (1) 0,01 (1) 0400000 4. OILSEEDS AND OILFRUITS 0,01 (1) 0,01 (1) 0,05 (1) (+) 0401000 (i) Oilseeds 0401010 Linseed 0,2 0,01 (1) 0401020 Peanuts 0,05 0,1 (+) 0401030 Poppy seed 0,03 (1) 0,01 (1) 0401040 Sesame seed 0,03 (1) 0,01 (1) 0401050 Sunflower seed 0,03 (1) 0,01 (1) 0401060 Rape seed (Bird rapeseed, turnip rape) 0,03 (1) 0,01 (1) (+) 0401070 Soya bean 0,03 (1) 0,01 (1) 0401080 Mustard seed 0,03 (1) 0,01 (1) 0401090 Cotton seed 0,03 (1) 0,01 (1) 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0,03 (1) 0,01 (1) 0401110 Safflower 0,03 (1) 0,01 (1) 0401120 Borage (Purple viper's bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0,03 (1) 0,01 (1) 0401130 Gold of pleasure 0,03 (1) 0,01 (1) 0401140 Hempseed 0,03 (1) 0,01 (1) 0401150 Castor bean 0,03 (1) 0,01 (1) 0401990 Others 0,03 (1) 0,01 (1) 0402000 (ii) Oilfruits 0,03 (1) 0,01 (1) 0402010 Olives for oil production 0402020 Palm nuts (palmoil kernels) 0402030 Palmfruit 0402040 Kapok 0402990 Others 0500000 5. CEREALS 0,05 (1) 0500010 Barley 0,1 0,05 0,4 (+) 0,2 0500020 Buckwheat (Amaranthus, quinoa) 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0500030 Maize 0,2 0,1 0,01 (1) 0,01 (1) (+) 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0,08 0,1 0,01 (1) 0,01 (1) 0500050 Oats 0,1 0,05 0,4 (+) 0,1 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0,1 0,01 (1) 0,01 (1) 0,01 (1) (+) 0500070 Rye 0,1 0,05 0,1 (+) 0,05 0500080 Sorghum 0,1 0,05 0,01 (1) 0,01 (1) 0500090 Wheat (Spelt, triticale) 0,1 0,05 0,1 (+) 0,1 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,1 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0610000 (i) Tea 0,05 (1) 0620000 (ii) Coffee beans 0,05 (1) 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 2 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves (+) 0,05 (1) 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0,05 (1) 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0,05 (1) 0640000 (iv) Cocoabeans (fermented or dried) 0,05 (1) 0650000 (v) Carob (st johns bread) 0,05 (1) 0700000 7. HOPS (dried) 0,1 (1) 0,05 (1) (+) 60 (+) 0,05 (1) 0,1 (1) 0800000 8. SPICES 0810000 (i) Seeds 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0820010 Allspice 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0840020 Ginger 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0840030 Turmeric (Curcuma) 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0840040 Horseradish (+) (+) (+) (+) (+) 0840990 Others 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0850000 (v) Buds 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0,1 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,1 (1) 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0,03 (1) 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0900010 Sugar beet (root) 0900020 Sugar cane 0900030 Chicory roots 0900990 Others 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS (+) (+) 1010000 (i) Tissue 0,01 (1) 1011000 (a) Swine (+) 1011010 Muscle 0,02 (1) (+) 0,05 (1) 0,02 0,05 1011020 Fat 0,15 (+) 0,05 (1) 0,07 0,5 1011030 Liver 0,02 (1) (+) 0,1 0,2 0,5 1011040 Kidney 0,05 (+) 0,1 0,2 0,5 1011050 Edible offal 0,15 (+) 0,1 0,2 0,5 1011990 Others 0,02 (1) 0,05 (1) 0,01 (1) 0,05 (1) 1012000 (b) Bovine 1012010 Muscle 0,02 (1) (+) 0,05 (1) 0,15 0,05 1012020 Fat 1 (+) 0,2 0,1 0,5 1012030 Liver 0,02 (1) (+) 0,5 0,2 0,5 1012040 Kidney 0,3 (+) 0,3 0,7 0,5 1012050 Edible offal 1 (+) 0,5 0,7 0,5 1012990 Others 0,02 (1) 0,05 (1) 0,01 (1) 0,05 (1) 1013000 (c) Sheep 1013010 Muscle 0,02 (1) (+) 0,05 (1) 0,15 0,05 1013020 Fat 1 (+) 0,2 0,1 0,5 1013030 Liver 0,02 (1) (+) 0,5 0,2 0,5 1013040 Kidney 0,3 (+) 0,3 0,7 0,5 1013050 Edible offal 1 (+) 0,5 0,7 0,5 1013990 Others 0,02 (1) 0,05 (1) 0,01 (1) 0,05 (1) 1014000 (d) Goat 1014010 Muscle 0,02 (1) (+) 0,05 (1) 0,15 0,05 1014020 Fat 1 (+) 0,2 0,1 0,5 1014030 Liver 0,02 (1) (+) 0,5 0,2 0,5 1014040 Kidney 0,3 (+) 0,3 0,7 0,5 1014050 Edible offal 1 (+) 0,5 0,7 0,5 1014990 Others 0,02 (1) 0,05 (1) 0,01 (1) 0,05 (1) 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 0,02 (1) (+) 0,05 (1) 0,15 0,05 1015020 Fat 1 (+) 0,2 0,1 0,5 1015030 Liver 0,02 (1) (+) 0,5 0,2 0,5 1015040 Kidney 0,3 (+) 0,3 0,7 0,5 1015050 Edible offal 1 (+) 0,5 0,7 0,5 1015990 Others 0,02 (1) 0,05 (1) 0,01 (1) 0,05 (1) 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 0,02 (1) 0,05 (1) 0,01 (1) (+) 1016010 Muscle 0,01 (1) 1016020 Fat 0,01 (1) 1016030 Liver 0,05 (1) 1016040 Kidney 0,05 (1) 1016050 Edible offal 0,05 (1) 1016990 Others 0,05 (1) 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 1017010 Muscle 0,02 (1) (+) 0,05 (1) 0,15 0,05 1017020 Fat 1 (+) 0,2 0,1 0,5 1017030 Liver 0,02 (1) (+) 0,5 0,2 0,5 1017040 Kidney 0,3 (+) 0,3 0,7 0,5 1017050 Edible offal 1 (+) 0,5 0,7 0,5 1017990 Others 0,02 (1) 0,05 (1) 0,01 (1) 0,05 (1) 1020000 (ii) Milk 0,02 (1) (+) 0,01 (1) 0,1 0,03 0,01 (1) 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 0,02 (1) 0,05 (1) 0,01 (1) (+) 0,02 (1) 0,01 (1) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,05 (1) 0,05 (1) 0,05 (1) 0,05 (1) 0,05 (1) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,02 (1) 0,05 (1) 0,01 (1) 0,01 (1) 0,01 (1) 1060000 (vi) Snails 0,02 (1) 0,05 (1) 0,01 (1) 0,01 (1) 0,01 (1) 1070000 (vii) Other terrestrial animal products (Wild game) 0,02 (1) 0,05 (1) 0,01 (1) 0,01 (1) 0,01 (1) (b) The following column for benfluralin is added: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (4) Benfluralin (F) 0100000 1. FRUIT FRESH OR FROZEN NUTS 0,02 (3) 0110000 (i) Citrus fruit 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon, Buddha's hand (Citrus medica var. sarcodactylis)) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata Ã  sinensis)) 0110990 Others 0120000 (ii) Tree nuts 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) 0130030 Quinces 0130040 Medlar 0130050 Loquat 0130990 Others 0140000 (iv) Stone fruit 0140010 Apricots 0140020 Cherries (Sweet cherries, sour cherries) 0140030 Peaches (Nectarines and similar hybrids) 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0140990 Others 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 0153000 (c) Cane fruit 0153010 Blackberries 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus Ã  Rubus idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 0154010 Blueberries (Bilberries) 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 0154030 Currants (red, black and white) 0154040 Gooseberries (Including hybrids with other Ribes species) 0154050 Rose hips 0154060 Mulberries (Arbutus berry) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 0154990 Others 0160000 (vi) Miscellaneous fruit 0161000 (a) Edible peel 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia Ã  Fortunella spp.)) 0161050 Carambola (Bilimbi) 0161060 Persimmon 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0161990 Others 0162000 (b) Inedible peel, small 0162010 Kiwi 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) 0162050 Star apple 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0163020 Bananas (Dwarf banana, plantain, apple banana) 0163030 Mangoes 0163040 Papaya 0163050 Pomegranate 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 0163080 Pineapples 0163090 Bread fruit (Jackfruit) 0163100 Durian 0163110 Soursop (guanabana) 0163990 Others 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0211000 (a) Potatoes 0,02 (3) 0212000 (b) Tropical root and tuber vegetables 0,02 (3) 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0,02 (3) 0213020 Carrots 0,02 (3) 0213030 Celeriac 0,02 (3) 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0,02 (3) 0213050 Jerusalem artichokes (Crosne) 0,02 (3) 0213060 Parsnips 0,02 (3) 0213070 Parsley root 0,02 (3) 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0,02 (3) 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0,05 0213100 Swedes 0,02 (3) 0213110 Turnips 0,02 (3) 0213990 Others 0,02 (3) 0220000 (ii) Bulb vegetables 0,02 (3) 0220010 Garlic 0220020 Onions (Other bulb onions, silverskin onions) 0220030 Shallots 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 0220990 Others 0230000 (iii) Fruiting vegetables 0,02 (3) 0231000 (a) Solanacea 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0231020 Peppers (Chilli peppers) 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0231040 Okra (lady's fingers) 0231990 Others 0232000 (b) Cucurbits  edible peel 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0232990 Others 0233000 (c) Cucurbits  inedible peel 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash, marrow (late variety)) 0233030 Watermelons 0233990 Others 0234000 (d) Sweet corn (Baby corn) 0239000 (e) Other fruiting vegetables 0240000 (iv) Brassica vegetables 0,02 (3) 0241000 (a) Flowering brassica 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0242990 Others 0243000 (c) Leafy brassica 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0250000 (v) Leaf vegetables & fresh herbs 0251000 (a) Lettuce and other salad plants including Brassicacea 0,02 (3) 0251010 Lamb's lettuce (Italian corn salad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 0251050 Land cress 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 0251070 Red mustard 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 0251990 Others 0252000 (b) Spinach & similar (leaves) 0,02 (3) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 0252020 Purslane (Winter purslane/miner's lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 0252030 Beet leaves (chard) (Leaves of beetroot) 0252990 Others 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 0,02 (3) 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 0,02 (3) 0255000 (e) Witloof 0,02 (3) 0256000 (f) Herbs 0,05 (3) 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0256090 Bay leaves (laurel) (Lemon grass) 0256100 Tarragon (Hyssop) 0256990 Others 0260000 (vi) Legume vegetables (fresh) 0,02 (3) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0260050 Lentils 0260990 Others 0270000 (vii) Stem vegetables (fresh) 0,02 (3) 0270010 Asparagus 0270020 Cardoons (Borago officinalis stems) 0270030 Celery 0270040 Fennel 0270050 Globe artichokes (Banana flower) 0270060 Leek 0270070 Rhubarb 0270080 Bamboo shoots 0270090 Palm hearts 0270990 Others 0280000 (viii) Fungi 0,02 (3) 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0280990 Others 0290000 (ix) Sea weeds 0,02 (3) 0300000 3. PULSES, DRY 0,05 (3) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 0,02 (3) 0401000 (i) Oilseeds 0401010 Linseed 0401020 Peanuts 0401030 Poppy seed 0401040 Sesame seed 0401050 Sunflower seed 0401060 Rape seed (Bird rapeseed, turnip rape) 0401070 Soya bean 0401080 Mustard seed 0401090 Cotton seed 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0401110 Safflower 0401120 Borage (Purple viper's bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0401130 Gold of pleasure 0401140 Hempseed 0401150 Castor bean 0401990 Others 0402000 (ii) Oilfruits 0402010 Olives for oil production 0402020 Palm nuts (palmoil kernels) 0402030 Palmfruit 0402040 Kapok 0402990 Others 0500000 5. CEREALS 0,02 (3) 0500010 Barley 0500020 Buckwheat (Amaranthus, quinoa) 0500030 Maize 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0500050 Oats 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0500070 Rye 0500080 Sorghum 0500090 Wheat (Spelt, triticale) 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,1 (3) 0610000 (i) Tea 0620000 (ii) Coffee beans 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0640000 (iv) Cocoabeans (fermented or dried) 0650000 (v) Carob (st johns bread) 0700000 7. HOPS (dried) 0,1 (3) 0800000 8. SPICES 0810000 (i) Seeds 0,1 (3) 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0,1 (3) 0820010 Allspice 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0,1 (3) 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0,1 (3) 0840020 Ginger 0,1 (3) 0840030 Turmeric (Curcuma) 0,1 (3) 0840040 Horseradish (+) 0840990 Others 0,1 (3) 0850000 (v) Buds 0,1 (3) 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0,1 (3) 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0,1 (3) 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0,02 (3) 0900010 Sugar beet (root) 0900020 Sugar cane 0900030 Chicory roots 0900990 Others 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Tissue 0,02 (3) 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Muscle 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Muscle 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Muscle 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 1017010 Muscle 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk 0,02 (3) 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 0,02 (3) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,05 (3) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,02 (3) 1060000 (vi) Snails 0,02 (3) 1070000 (vii) Other terrestrial animal products (Wild game) 0,02 (3) (2) In Annex III, the columns for benfluralin, bentazone, bromoxynil, chlorothalonil, famoxadone, imazamox and propanil are deleted. (3) In Annex IV the entry Sulphuric acid is added, in alphabetical order. (4) In Annex V, the following columns for anthraquinone and propanil are added: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (6) Anthraquinone (F) Propanil 0100000 1. FRUIT FRESH OR FROZEN NUTS 0110000 (i) Citrus fruit 0,01 (5) 0,01 (5) 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon, Buddha's hand (Citrus medica var. sarcodactylis)) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata Ã  sinensis)) 0110990 Others 0120000 (ii) Tree nuts 0,02 (5) 0,02 (5) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 0,01 (5) 0,01 (5) 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) 0130030 Quinces 0130040 Medlar 0130050 Loquat 0130990 Others 0140000 (iv) Stone fruit 0,01 (5) 0,01 (5) 0140010 Apricots 0140020 Cherries (Sweet cherries, sour cherries) 0140030 Peaches (Nectarines and similar hybrids) 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0140990 Others 0150000 (v) Berries & small fruit 0,01 (5) 0,01 (5) 0151000 (a) Table and wine grapes 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 0153000 (c) Cane fruit 0153010 Blackberries 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus Ã  Rubus idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 0154010 Blueberries (Bilberries) 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 0154030 Currants (red, black and white) 0154040 Gooseberries (Including hybrids with other Ribes species) 0154050 Rose hips 0154060 Mulberries (Arbutus berry) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 0154990 Others 0160000 (vi) Miscellaneous fruit 0,01 (5) 0,01 (5) 0161000 (a) Edible peel 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia Ã  Fortunella spp.)) 0161050 Carambola (Bilimbi) 0161060 Persimmon 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0161990 Others 0162000 (b) Inedible peel, small 0162010 Kiwi 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) 0162050 Star apple 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0163020 Bananas (Dwarf banana, plantain, apple banana) 0163030 Mangoes 0163040 Papaya 0163050 Pomegranate 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 0163080 Pineapples 0163090 Bread fruit (Jackfruit) 0163100 Durian 0163110 Soursop (guanabana) 0163990 Others 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0,01 (5) 0,01 (5) 0211000 (a) Potatoes 0212000 (b) Tropical root and tuber vegetables 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0213020 Carrots 0213030 Celeriac 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0213050 Jerusalem artichokes (Crosne) 0213060 Parsnips 0213070 Parsley root 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0213100 Swedes 0213110 Turnips 0213990 Others 0220000 (ii) Bulb vegetables 0,01 (5) 0,01 (5) 0220010 Garlic 0220020 Onions (Other bulb onions, silverskin onions) 0220030 Shallots 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 0220990 Others 0230000 (iii) Fruiting vegetables 0,01 (5) 0,01 (5) 0231000 (a) Solanacea 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0231020 Peppers (Chilli peppers) 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0231040 Okra (lady's fingers) 0231990 Others 0232000 (b) Cucurbits  edible peel 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0232990 Others 0233000 (c) Cucurbits  inedible peel 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash, marrow (late variety)) 0233030 Watermelons 0233990 Others 0234000 (d) Sweet corn (Baby corn) 0239000 (e) Other fruiting vegetables 0240000 (iv) Brassica vegetables 0,01 (5) 0,01 (5) 0241000 (a) Flowering brassica 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0242990 Others 0243000 (c) Leafy brassica 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0250000 (v) Leaf vegetables & fresh herbs 0251000 (a) Lettuce and other salad plants including Brassicacea 0,01 (5) 0,01 (5) 0251010 Lamb's lettuce (Italian corn salad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 0251050 Land cress 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 0251070 Red mustard 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 0251990 Others 0252000 (b) Spinach & similar (leaves) 0,01 (5) 0,01 (5) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 0252020 Purslane (Winter purslane/miner's lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 0252030 Beet leaves (chard) (Leaves of beetroot) 0252990 Others 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 0,01 (5) 0,01 (5) 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 0,01 (5) 0,01 (5) 0255000 (e) Witloof 0,01 (5) 0,01 (5) 0256000 (f) Herbs 0,02 (5) 0,02 (5) 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0256090 Bay leaves (laurel) (Lemon grass) 0256100 Tarragon (Hyssop) 0256990 Others 0260000 (vi) Legume vegetables (fresh) 0,01 (5) 0,01 (5) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0260050 Lentils 0260990 Others 0270000 (vii) Stem vegetables (fresh) 0,01 (5) 0,01 (5) 0270010 Asparagus 0270020 Cardoons (Borago officinalis stems) 0270030 Celery 0270040 Fennel 0270050 Globe artichokes (Banana flower) 0270060 Leek 0270070 Rhubarb 0270080 Bamboo shoots 0270090 Palm hearts 0270990 Others 0280000 (viii) Fungi 0,01 (5) 0,01 (5) 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0280990 Others 0290000 (ix) Sea weeds 0,01 (5) 0,01 (5) 0300000 3. PULSES, DRY 0,01 (5) 0,01 (5) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 0,02 (5) 0,05 (5) 0401000 (i) Oilseeds 0401010 Linseed 0401020 Peanuts 0401030 Poppy seed 0401040 Sesame seed 0401050 Sunflower seed 0401060 Rape seed (Bird rapeseed, turnip rape) 0401070 Soya bean 0401080 Mustard seed 0401090 Cotton seed 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0401110 Safflower 0401120 Borage (Purple viper's bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0401130 Gold of pleasure 0401140 Hempseed 0401150 Castor bean 0401990 Others 0402000 (ii) Oilfruits 0402010 Olives for oil production 0402020 Palm nuts (palmoil kernels) 0402030 Palmfruit 0402040 Kapok 0402990 Others 0500000 5. CEREALS 0,01 (5) 0,01 (5) 0500010 Barley 0500020 Buckwheat (Amaranthus, quinoa) 0500030 Maize 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0500050 Oats 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0500070 Rye 0500080 Sorghum 0500090 Wheat (Spelt, triticale) 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,02 (5) 0,05 (5) 0610000 (i) Tea 0620000 (ii) Coffee beans 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0640000 (iv) Cocoabeans (fermented or dried) 0650000 (v) Carob (st johns bread) 0700000 7. HOPS (dried) 0,02 (5) 0,05 (5) 0800000 8. SPICES 0810000 (i) Seeds 0,02 (5) 0,05 (5) 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0,02 (5) 0,05 (5) 0820010 Allspice 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0,02 (5) 0,05 (5) 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0,02 (5) 0,05 (5) 0840020 Ginger 0,02 (5) 0,05 (5) 0840030 Turmeric (Curcuma) 0,02 (5) 0,05 (5) 0840040 Horseradish (+) (+) 0840990 Others 0,02 (5) 0,05 (5) 0850000 (v) Buds 0,02 (5) 0,05 (5) 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0,02 (5) 0,05 (5) 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0,02 (5) 0,05 (5) 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0,01 (5) 0,01 (5) 0900010 Sugar beet (root) 0900020 Sugar cane 0900030 Chicory roots 0900990 Others 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Tissue 0,01 (5) 0,01 (5) 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Muscle 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Muscle 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Muscle 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 1017010 Muscle 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk 0,01 (5) 0,01 (5) 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 0,01 (5) 0,01 (5) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,02 (5) 0,05 (5) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,01 (5) 0,01 (5) 1060000 (vi) Snails 0,01 (5) 0,01 (5) 1070000 (vii) Other terrestrial animal products (Wild game) 0,01 (5) 0,01 (5) (1) Indicates lower limit of analytical determination (2) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (F)= Fat soluble Sum of bentazone, its salts and 6-hydroxy (free and conjugated) and 8-hydroxy bentazone (free and conjugated), expressed as bentazone (R) (R)= The residue definition differs for the following combinations pesticide-code number: Bentazone  codes from 1010000 to 1070000, except 1040000: Sum of bentazone, its salts and 6-hydroxy (free and conjugated), expressed as bentazone (+) The European Food Safety Authority identified some information on residue trials as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0211000 (a) Potatoes 0270060 Leek (+) The European Food Safety Authority identified some information on analytical methods and GAP parameters as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on storage stability and feeding studies as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1011010 Muscle (+) The European Food Safety Authority identified some information on storage stability, feeding studies and analytical methods for fat as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1011020 Fat (+) The European Food Safety Authority identified some information on storage stability and feeding studies as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1011030 Liver 1011040 Kidney 1011050 Edible offal 1012010 Muscle (+) The European Food Safety Authority identified some information on storage stability, feeding studies and analytical methods for fat as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1012020 Fat (+) The European Food Safety Authority identified some information on storage stability and feeding studies as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1012030 Liver 1012040 Kidney 1012050 Edible offal 1013010 Muscle (+) The European Food Safety Authority identified some information on storage stability, feeding studies and analytical methods for fat as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1013020 Fat (+) The European Food Safety Authority identified some information on storage stability and feeding studies as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1013030 Liver 1013040 Kidney 1013050 Edible offal 1014010 Muscle (+) The European Food Safety Authority identified some information on storage stability, feeding studies and analytical methods for fat as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1014020 Fat (+) The European Food Safety Authority identified some information on storage stability and feeding studies as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1014030 Liver 1014040 Kidney 1014050 Edible offal 1015010 Muscle (+) The European Food Safety Authority identified some information on storage stability, feeding studies and analytical methods for fat as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1015020 Fat (+) The European Food Safety Authority identified some information on storage stability and feeding studies as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1015030 Liver 1015040 Kidney 1015050 Edible offal 1017010 Muscle (+) The European Food Safety Authority identified some information on storage stability, feeding studies and analytical methods for fat as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1017020 Fat (+) The European Food Safety Authority identified some information on storage stability and feeding studies as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1017030 Liver 1017040 Kidney 1017050 Edible offal 1020000 (ii) Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others Bromoxynil and its salts, expressed as bromoxynil (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0700000 7. HOPS (dried) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Chlorothalonil (R) (R)= The residue definition differs for the following combinations pesticide-code number: Chlorothalonil  codes from 1010000 to 1070000, except 1040000: 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) (+) The European Food Safety Authority identified some information on residue trials as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. Moreover, the European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0130000 (iii) Pome fruit 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) 0130030 Quinces 0130040 Medlar 0130050 Loquat 0130990 Others 0140010 Apricots 0140030 Peaches (Nectarines and similar hybrids) (+) The European Food Safety Authority identified some information on storage stability as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. Moreover, the European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0151000 (a) Table and wine grapes 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 0154040 Gooseberries (Including hybrids with other Ribes species) (+) The European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0163020 Bananas (Dwarf banana, plantain, apple banana) 0163040 Papaya 0211000 (a) Potatoes 0213020 Carrots 0213030 Celeriac 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0213060 Parsnips 0213070 Parsley root 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) (+) The European Food Safety Authority identified some information on residue trials as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. Moreover, the European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0213110 Turnips (+) The European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0220000 (ii) Bulb vegetables 0220010 Garlic 0220020 Onions (Other bulb onions, silverskin onions) 0220030 Shallots 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 0220990 Others 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0232000 (b) Cucurbits  edible peel 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0232990 Others 0233000 (c) Cucurbits-inedible peel 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash, marrow (late variety)) 0233030 Watermelons 0233990 Others 0241020 Cauliflower 0242010 Brussels sprouts (+) The European Food Safety Authority identified some information on residue trials as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. Moreover, the European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) (+) The European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) (+) The European Food Safety Authority identified some information on residue trials as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. Moreover, the European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0260040 Peas (without pods) (Garden pea, green pea, chickpea) (+) The European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0260050 Lentils 0260990 Others 0270010 Asparagus 0270030 Celery (+) The European Food Safety Authority identified some information on residue trials as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. Moreover, the European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0270060 Leek (+) The European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0300000 3. PULSES, DRY 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) 0300040 Lupins 0300990 Others 0401020 Peanuts 0500010 Barley 0500050 Oats 0500070 Rye 0500090 Wheat (Spelt, triticale) (+) The European Food Safety Authority identified some information on anlytical methods and residue trials as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. Moreover, the European Food Safety Authority highlights that the metabolite 2,5,6-trichloro-4-hydroxyphtalonitrile (SDS-3701) has not been taken into account, given that a validated method for enforcement, a complete set of residue trials, storage stability studies and data on processing of SDS-3701 are unavailable for all plant commodities. When reviewing the MRL, the Commission will take this information into account, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0700000 7. HOPS (dried) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on pigs metabolism and in TRR in poultry commodities as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1030000 (iii) Bird eggs 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others Famoxadone (F) (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0401060 Rape seed (Bird rapeseed, turnip rape) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Tissue 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Muscle 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Muscle 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Muscle 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 1017010 Muscle 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 1060000 (vi) Snails 1070000 (vii) Other terrestrial animal products (Wild game) Sum of imazamox and its salts, expressed as imazamox (+) The European Food Safety Authority identified some information on plant metabolism with imazamox labelled at the imidazolinone ring as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) (+) The European Food Safety Authority identified some information on analytical methods and plant metabolism studies with imazamox labelled at the imidazolinone ring as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0400000 4. OILSEEDS AND OILFRUITS 0401000 (i) Oilseeds 0401050 Sunflower seed 0401060 Rape seed (Bird rapeseed, turnip rape) 0401070 Soya bean (+) The European Food Safety Authority identified some information on plant metabolism with imazamox labelled at the imidazolinone ring as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0500030 Maize (+) The European Food Safety Authority identified some information on residue trials and plant metabolism with imazamox labelled at the imidazolinone ring as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 0500060 Rice (Indian/wild rice (Zizania aquatica)) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When reviewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 29 October 2016, or, if that information is not submitted by that date, the lack of it. 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Tissue 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Muscle 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Muscle 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Muscle 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 1017010 Muscle 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 1060000 (vi) Snails 1070000 (vii) Other terrestrial animal products (Wild game) (3) Indicates lower limit of analytical determination (**) Pesticide-code combination for which the MRL as set in Annex III Part B applies. (F)= Fat soluble Benfluralin (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (4) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (F)= Fat soluble Benfluralin (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (5) Indicates lower limit of analytical determination (6) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (F)= Fat soluble Anthraquinone (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Propanil (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish